internal_revenue_service index number legend o c o i o j e trust trust2 trust3 trust4 l i t u department of the treasury washington dc person to contact telephone number refer reply to ccdom p si-1 plr-110565-99 ate dec jo plr-110565-99 i date date date date date this responds to your letter of date submitted on behaif of x requesting relief under sec_1362 of the internal_revenue_code facts x was incorporated on date by its sole shareholder a and made a timely election to be treated as an s_corporation effective date on date a created trust1 trust2 trust3 and trust4 the trusts for the benefit of b c d and e respectively and transferred shares of x to each trust the trusts were intended to be qualified subchapter_s trusts qssts but no election was timely filed on date and date x redeemed the complete interests of the trusts at fair_market_value addition it is represented that x may have terminated due to certain other circumstances all of the shareholders of x have consented to any adjustments consistent with the treatment of x as an s_corporation as may be required in law and analysis - sec_1361 defines an s_corporation as a small_business_corporation for which an election under sec_1362 is in effect sec_1361 defines a small_business_corporation as a domestic_corporation which is not an ineligible_corporation which does not a have more than shareholders b have as a shareholder a person other than an estate and other than a_trust described in subsection c who is not an individual c have a nonresident_alien as a shareholder and d have more than class of stock plr-110565-99 sec_1362 provides that an election to be treated as an s_corporation shall be valid only if all persons who are shareholders in such corporation on the day which such election is made consent to such election sec_1362 provides that an election to be an s_corporation shall be terminated whenever such corporation ceases to be a small_business_corporation sec_1362 provides that if an election under sec_1362 by any corporation was not effective for the taxable_year for which made by reason of a failure to meet the requirements of sec_1361 or was terminated under section d the secretary determines that the circumstances resulting in such ineffectiveness or termination were inadvertent no later than a reasonable period of time after discovery of the circumstances resulting in such ineffectiveness steps were taken so that the corporation is a small_business_corporation and the corporation and each person who was a shareholder of the corporation at any time during the period of inadvertent ineffectiveness of the s election agrees to make such adjustments consistent with the treatment of the corporation as an s_corporation as may be required by the secretary with respect to such period then notwithstanding the circumstances resulting in the ineffectiveness the corporation is treated as an s_corporation during the period specified by the secretary conclusion based solely on the representations made we conclude that x ‘s s election terminated as of date we also conclude that the circumstances resulting in the termination of x's s election were inadvertent in addition we conclude that the other circumstances represented by the taxpayer that may have subsequently terminated x’s election were inadvertent therefore x will be treated as an s_corporation effective date and thereafter provided x's s_corporation_election is not otherwise terminated except as specifically set forth above no opinion is expressed or implied as to the federal_income_tax consequences of the transaction described under any other provision of the code in particular no opinion is expressed as to whether x made an otherwise valid subchapter_s_election under sec_1362 or whether x’s s election was otherwise terminated plr-110565-99 this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent sincerely yours dan glad david r haglund senior technician reviewer branch office of the assistant chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purpose sec_4
